Citation Nr: 0619138	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  93-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board issued a decision on this appeal in June 2004, 
denying an increased evaluation.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand (Joint 
Motion), in a September 2005 Order, the Court vacated the 
Board decision and remanded the case to the Board for action 
consistent with the Joint Motion.  By letter dated in January 
2006, the Board afforded the veteran the opportunity to 
provide supplemental evidence or argument.  The June 2006 
submission from the veteran's representative has been 
associated with the claims folder.  The case is ready for 
appellate review.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

The Board notes that in July 2004 rating decisions, the RO 
denied service connection for a neck disorder, a hip 
disorder, a nervous disorder, headaches, gastritis, and high 
blood pressure.  It granted service connection for right and 
left carpal tunnel syndrome, awarding a 10 percent rating for 
each disability, and for erectile dysfunction, awarding a 
noncompensable (zero percent) evaluation.  In August 2004, 
the veteran submitted a notice of disagreement with those 
decisions.  There is no indication that the RO has 
acknowledged the notice of disagreement or issued a statement 
of the case to the veteran and his representative, though 
this is not clear in light of the fact that the case has been 
to the Court for a significant period of time.  The Board 
emphasizes that, for purposes of these issues, the veteran's 
representative is a veterans service organization, not the 
attorney cited above.  Normally, these issues would be 
remanded under the Court's decision in Manlincon v. West, 
12 Vet. App. 238 (1999).  However, in light of the different 
representatives regarding different issues in this case, the 
Board will only address the issue cited above.  The RO should 
direct attention to this matter as expeditiously as possible.  

REMAND

As discussed in the Joint Motion, the veteran requested a 
hearing in a February 2004 letter to the Board.  He was never 
afforded a hearing.  June 2006 correspondence from the 
veteran's representative confirms that he still desires a 
Board hearing by way of videoconference from the RO in San 
Juan.  A remand is required to comply with this request.   

Accordingly, the case is REMANDED for the following action:

Arrange for the veteran to be scheduled 
for a Board videoconference hearing from 
the RO in San Juan and proceed 
accordingly.  The RO should also fully 
address any remaining issues (as cited 
above, if needed). 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

